DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 are objected to because of the following informalities:
Claim 5: Please note: the use of “can be”, “capable of”, “adapted to”, “configured to” makes what follows a functional limitation statement and not a positive limitation because it only requires the ability to do so. In a broad sense, the device disclosed in the prior art (see below) has the ability to do so.  
it has been held that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute limitations in any patentable sense. In re Hutchinson, 69 USPQ 138.
Claim 6: A) “the electrical logging device” in lines 7-8 lacks antecedent basis.
B) Perhaps “the calibrated sensors” in line 3 from the bottom of the claim should be replaced with –the calibrated sensor--.
Claim 7: the first occurrence of: the electrical physics difference, the standard sensor, the calibrated sensor, the sub connecting terminals, the temperature control switch, the measured values, the measured temperature, the calibrated sensor I, the calibrated sensor II,  the main connecting terminals, the electrical measuring switch, the .
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 3: it is not clear what applicant means by calibrated sensor I and calibrated sensor II, since, as it appears from claim 1, which claim 3 is dependent on, only one calibrated sensor is being claimed in claim 1.
Perhaps applicant would amend claim 3 by stating –wherein the calibrated sensor comprising a calibrated senor I and a calibrated sensor II--. Is this a proper interpretation of the invention?
Claim 4: “for example” in line 2 from the bottom of the claim makes the claim language indefinite. The phrase “for example”/ “such as” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex parte Steigewald. 131 USPQ
Claim 7: A) it is not clear what applicant means by the electrical physics difference. What is the relative electrical physics difference in line 8 from the bottom of the claim? How is it measured before?
B) it is not clear what applicant means by the term in essence in the context of the claim (line 4 from the bottom of the claim).
C) it is not clear what applicant means by the calibrated sensor I and the calibrated sensor II in lines 14 and 15. How are they different from the calibrated sensor in line 11?
D) it is not clear what applicant means by the sub terminal block A in line 12 from the bottom of the claim.
E) is it not clear what applicant means by “the temperature control sensor” in line 10 from the bottom of the claim. Please note: no quote marks and parenthesis are allowed in the claims.
F) it is not clear what applicant means by inspecting to obtain the measured values. How the measured values could be obtained by inspecting? Perhaps applicant means --performing measurements to obtain measured values--. Is this a proper interpretation of the invention?
G) “such as” in line 13 make the claim language indefinite. The phrase “such as” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Ex parte Steigewald. 131 USPQ
H) please review entire claim 7 for lack antecedent basis.

Allowable Subject Matter
Claims 1-2 allowed.
Claims 5-6 are objected.
Claims 3-4, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 13, 2022